Citation Nr: 1800619	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14- 21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for tinnitus. 

The Veteran testified at a travel Board hearing before the undersigned Veteran Law Judge (VLJ) in June 2016 and transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide  this claim.

The Veteran underwent a VA examination in August 2013, where the examiner concluded that the Veteran's tinnitus is less likely than not etiologically related to his military service.  The examiner reasoned that the Veteran's service treatment records (STR) do not reflect report of tinnitus.  The examiner further explained that the Veteran's tinnitus started when his hearing loss occurred after service.  The Board finds this opinion inadequate to the extent it failed to consider the Veteran's lay statement regarding the impact, if any, noise exposure in service may have on his tinnitus. 

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records. 

2. Thereafter, the claims file should be returned to the examiner that conducted the audiology exam in August 2013, or if that examiner is not available, to a similarly qualified examiner for supplemental opinion. The examiner should review the claims file in its entirety and answer the following questions:

Is the Veteran's tinnitus at least as likely as not (a 50 percent or greater probability) related to his exposure to noise in service? 

The examiner is asked to address the Veteran's lay statements and explain the impact, if any, of the Veteran's noise exposure in the military due to his military occupational specialty (MOS).

Although the examiner should review the entire file, his/her attention is directed to the notation in the Veteran's medical record from DuPont that notes tinnitus as a result of noise exposure. 

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




